Levy-Sitomer v Sitomer (2015 NY Slip Op 02009)





Levy-Sitomer v Sitomer


2015 NY Slip Op 02009


Decided on March 12, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2015

Mazzarelli, J.P., Andrias, Saxe, Feinman, Clark, JJ.


14512N 350233/05

[*1] Lori Levy-Sitomer, Plaintiff-Respondent,
vRichard Sitomer, Defendant-Appellant.


Jaffe & Asher, LLP, New York (Gregory E. Galterio of counsel), for appellant.
Frey & Kozak LLP, New York (Mark S. Frey of counsel), for respondent.

Amended order, Supreme Court, New York County (Matthew F. Cooper, J.), entered May 15, 2013, which, to the extent appealed from as limited by the briefs, granted plaintiff wife's motion for a money judgment in the amount of $1,642,248 with interest of 3%, unanimously affirmed, without costs.
Based upon a fair interpretation of the judgment of divorce (see Matter of Christodoulou v Christodoulou , 212 AD2d 607 [2d Dept 1995]; see also Matter of Labrovic v Labrovic , 278 AD2d 419 [2d Dept 2000]), Supreme Court properly found that multiple accelerated judgments were permitted in the event defendant husband should default on his obligation to make monthly payments in connection with the distribution of Blue Star Jets LLC. The judgment of divorce does not provide any limitation on the number of default events that may occur or on the number of accelerated judgments. In fact, it is clear that even after the wife obtains a first accelerated judgment for $360,000, the husband is still obligated to make monthly payments, thus contemplating the potential for additional defaults and accelerated judgments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2015
CLERK